Cuyahoga App. No. 84582, 2005-Ohio-3427. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellant’s application for dismissal,
IT IS ORDERED by the court that the application for dismissal is granted. Accordingly, this cause is dismissed.
IT IS FURTHER ORDERED that costs are assessed pursuant to S.Ct.Prae.R. XI(5); and that a mandate be sent to the Court of Appeals for Cuyahoga County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Cuyahoga County for entry.